NO. 12-21-00156-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CINDA MARIE WOFFORD,                             §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Cinda Marie Wofford appeals her conviction for theft of property with a value of less
than $2,500 with two prior theft convictions. In one issue, she argues that the evidence is legally
insufficient to support the trial court’s judgment. We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with theft of property with a value of less than
$2,500 and pleaded “not guilty.” The indictment further alleged that Appellant twice had been
previously convicted of theft. The matter proceeded to a jury trial. Ultimately, the jury found
Appellant “guilty” as charged.     Following a trial on punishment, the trial court sentenced
Appellant to imprisonment for twelve months, and this appeal followed.


                                   EVIDENTIARY SUFFICIENCY
       In her sole issue, Appellant argues that the evidence is legally insufficient to support the
trial court’s judgment.
Standard of Review and Applicable Law
          The Jackson v. Virginia 1 legal sufficiency standard is the only standard that a reviewing
court should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the state is required to prove beyond a reasonable doubt. See Brooks v.
State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Legal sufficiency is the constitutional
minimum required by the Due Process Clause of the Fourteenth Amendment to sustain a
criminal conviction. See Jackson, 443 U.S. at 315–16, 99 S. Ct. at 2786–87; see also Escobedo
v. State, 6 S.W.3d 1, 6 (Tex. App.–San Antonio 1999, pet. ref’d). The standard for reviewing a
legal sufficiency challenge is whether any rational trier of fact could have found the essential
elements of the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; see also Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993). The evidence is
examined in the light most favorable to the verdict. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; Johnson, 871 S.W.2d at 186. A jury is free to believe all or any part of a witness’s
testimony or disbelieve all or any part of that testimony. See Lee v. State, 176 S.W.3d 452, 458
(Tex. App.–Houston [1st Dist.] 2004), aff’d, 206 S.W.3d 620 (Tex. Crim. App. 2006). A
successful legal sufficiency challenge will result in rendition of an acquittal by the reviewing
court. See Tibbs v. Florida, 457 U.S. 31, 41–42, 102 S. Ct. 2211, 2217–18, 72 L. Ed. 2d 652
(1982).
          Circumstantial evidence is as probative as direct evidence in establishing guilt, and
circumstantial evidence alone can be sufficient to establish guilt. Rodriguez v. State, 521
S.W.3d 822, 827 (Tex. App.–Houston [1st Dist.] 2017, no pet.) (citing Sorrells v. State, 343
S.W.3d 152, 155 (Tex. Crim. App. 2011)). Each fact need not point directly and independently
to the guilt of the appellant, as long as the cumulative force of all the incriminating
circumstances is sufficient to support the conviction. See Hooper v. State, 214 S.W.3d 9, 13
(Tex. Crim. App. 2007). Juries are permitted to draw multiple reasonable inferences as long as
each inference is supported by the evidence presented at trial. Id. at 15. Juries are not permitted
to come to conclusions based on mere speculation or factually unsupported inferences or
presumptions. Id. An inference is a conclusion reached by considering other facts and deducing
a logical consequence from them, while speculation is mere theorizing or guessing about the
possible meaning of facts and evidence presented. Id. at 16.

          1
              443 U.S. 307, 315–16, 99 S. Ct. 2781, 2786–87, 61 L. Ed. 2d 560 (1979).


                                                           2
       The sufficiency of the evidence is measured against the offense as defined by a
hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict
the State’s theories of liability, and adequately describes the particular offense for which the
defendant is tried.” Id.
Evidence at Trial
       At trial, Wal-Mart Loss-prevention Officer Lisa Gonzales testified that her job at the
Troup Highway Wal-Mart location in Tyler, Texas entails her “walking the floor” and looking
for people attempting to steal merchandise. The State introduced video surveillance footage,
which was played for the jury while Gonzales’s testimony was interspersed with the video as
narration. Gonzales stated that she was working on April 8, 2020, when she noticed Appellant
and another woman identified as Shamica Hill, who were adding clothing items to the basket of a
motorized shopping cart. According to Gonzales, the fact that the basket also contained a purse
that appeared to be mostly empty caused her to become suspicious of the two women’s activities.
She testified that her suspicion became further elevated when she saw Appellant remove a pair of
shorts from the hanger before placing them in the cart’s basket. She explained that this is a
common practice when people are planning to steal clothing because removing the item of
clothing from the hanger makes it easier to conceal. She subsequently observed Appellant step
out of the motorized cart, walk behind a display wall, and put items of clothing in the purse.
Gonzales testified that she followed the two women as they moved to the phone accessories
aisle, where she observed Appellant remove a phone cord from its packaging and put the cord in
her pocket. Gonzales further testified that the two women then went to the boys’ clothing
department, where she witnessed Appellant discard an empty piece of product packaging and
hide store merchandise in the purse. Gonzales stated that after Hill and Wofford paid for a few
items at a self-checkout lane, she and two other Wal-Mart employees met them as they exited the
store. According to Gonzales, Appellant denied she had stolen anything, but a moment later she
removed a phone cord she had not purchased from her pocket, tossed it into the shopping cart
basket, and left the premises while Hill remained behind. Gonzales testified that she emptied the
contents of the purse into the shopping cart basket, among which were unpurchased items she




                                               3
observed the two women secret in the purse. Gonzales stated that, at this point, Hill left the
premises as well. Gonzales further stated that the value of the stolen goods was $152.46.
       Tyler Police Department Detective Wayne Thomas testified that he contacted Appellant
after the incident. During their conversation, according to Thomas, Appellant admitted that she
opened packages and hid merchandise in a purse. The State introduced an audio recording of
Thomas’s conversation with Appellant, which was played for the jury.
       Hill, who previously pleaded “guilty” to and was placed on community supervision for
her role in the theft at issue, testified for the defense. During her testimony, Hill claimed sole
responsibility for the theft. She further stated that Appellant did not shoplift any items and only
discovered after the fact that Hill had done so. Lastly, Hill disagreed that the store’s security
footage depicted anything which contradicted her testimony.
Discussion
       In order to prove that Appellant was “guilty” of theft, the State was required to
demonstrate that she unlawfully appropriated the property with the intent to deprive the owner of
the property without the owner’s effective consent. See TEX. PENAL CODE ANN. § 31.03(a), (b)
(West 2019). An “owner” is a person who “has title to the property, possession of the property,
whether lawful or not, or a greater right to possession of the property than the actor.”
Id. § 1.07(a)(35) (West 2021). “Possession” is defined as “actual care, custody, control, or
management.” Id. § 1.07(a)(39) (West 2021).
       In her brief, Appellant confines her insufficiency argument to Hill’s testimony that she
alone committed the crime and Appellant had no knowledge of her actions. But in so doing,
Appellant ignores Gonzales’s testimony, the video surveillance footage, and her admission to
Thomas.      To be succinct, the evidence overwhelmingly supports that Appellant took
merchandise belonging to Wal-Mart, secreted that merchandise in a purse or on her person,
failed to pay for such merchandise, and attempted to leave the store with the merchandise and,
thus, satisfies the elements of theft. See id. § 31.03(a), (b). Moreover, the jury was free to
believe all or any part of Gonzales’s and Thomas’s testimonies and disbelieve all or any part of
Hill’s testimony. See Lee, 176 S.W.3d at 458. Therefore, because the jury reasonably could find
beyond a reasonable doubt that Appellant committed theft, we hold that the evidence is legally
sufficient to support the trial court’s judgment. Appellant’s sole issue is overruled.




                                                 4
                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.


                                                                JAMES T. WORTHEN
                                                                   Chief Justice


Opinion delivered June 16, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 16, 2022


                                         NO. 12-21-00156-CR


                                    CINDA MARIE WOFFORD,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0997-20)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.